Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.  Claims 1, 2, 4, and 7 were amended. Claims 22-30 was newly added.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on April 28, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mindy Rittner on March 12, 2021.  The application has been amended as follows:
Claims 22-30 are cancelled.  
Claim Objections
The claim objection on claim 2 is withdrawn, because the claims have been amended.
Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 4 is withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Goetz et al. (US 2016/0083305 A1) in view of Jacobsen et al. (US 4,636,267), and Soderstrom et al. (US2005/0022959 A1) on Claims 1-10, and 12 is withdrawn, because the claims have been amended.  Support for the amendments can be found in claim 21, and paragraphs [0022] of the specification, and Fig. 2A.  

Reasons for Allowance
Claims 1-10, and 12 are allowed.  The closest prior arts of record, Goetz et al., Jacobsen et al., and Soderstrom et al. do not teach nor suggest a reactor has separated zones from each other by one or more thermal barriers or baffles, and permitting the combination of fiber preform, the wick material, and the crucible to enter the cold zone then transferring through it to the cold zone, the preheat zone and the hot zone at a predetermined rate, wherein the cold zone is a first cold zone, and further comprising a second cold zone downstream of the hot zone, and wherein the discrete solidification front is established when the metal or alloy begins to cool during a transition from the hot section to the second cold zone as stated in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717